       Case 2:18-cv-03505-JDW Document 124 Filed 10/30/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


OMS3, LLC,                                      Case No. 2:18-cv-03505-JDW

             Plaintiff

       v.

CARESTREAM DENTAL, LLC,

             Defendant


                                      ORDER

      AND NOW, this 30th day of October, 2020, for the reasons stated in the

accompanying Memorandum, it is ORDERED as follows:

      1.     The Motion for Partial Summary Judgment of Plaintiff, OMS3, LLC

(ECF No. 106) is DENIED;

      2.     Defendant Carestream Dental, LLC’s Motion for Summary

Judgment (ECF No. 108) is GRANTED;

      3.     Defendant Carestream Dental, LLC’s Motion to Exclude Proposed

Testimony of Vincent A. Thomas is DENIED AS MOOT; and

      4.     JUDGMENT is ENTERED in favor of Defendant and against Plaintiff.

      The Clerk of Court shall mark this case closed for statistical purposes.

                                             BY THE COURT:

                                             /s/ Joshua D. Wolson
                                             HON. JOSHUA D. WOLSON
                                             United States District Judge
